1]
12
13
14
1S
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 2:18-cr-00210-TLN Document 37 Filed 11/01/18 Page 1 of 12

McGREGOR W. SCOTT

United States Attorney 3
PAUL A. HEMESATH -—
AMANDA BECK ~—
Assistant United States Attorney NOV.
501 1 Street, Suite 10-100 CLERK
Sacramento, CA 95814 ’
Telephone: (916) 554-2700 EASTERN DI
Facsimile: (916) 554-2900

 

 

 

 

 

 

Attorneys for Plaintiff
United States of America
IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA
UNITED STATES OF AMERICA, CASE NO. 2:18-CR-210 TLN
Plaintiff, PLEA AGREEMENT
v. DATE: November 1, 2018
TIME: 2:00 p.m.
CODY BOYD, COURT: Hon. Troy L. Nunley
Defendant.
I. INTRODUCTION

A. Scope of Agreement
The Information in this case charges the defendant with one count of violating 21 U.S.C. § 846,

841(a)(1) — Conspiracy to Distribute and to Possess with Intent to Distribute Testosterone, a Schedule III
Controlled Substance. This document contains the complete plea agreement between the United States
Attorney’s Office for the Eastern District of California (the “government”) and the defendant regarding
this case. This plea agreement is limited to the United States Attorney’s Office for the Eastern District
of California and cannot bind any other federal, state, or local prosecuting, administrative, or regulatory
authorities.

B. Court Not a Party

The Court is not a party to this plea agreement. Sentencing is a matter solely within the

PLEA AGREEMENT

 

 

 

 
&

oO Aa NAN WB WN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:18-cr-00210-TLN Document 37 Filed 11/01/18 Page 2 of 12

discretion of the Court, and the Court may take into consideration any and all facts and circumstances
concerning the criminal activities of defendant, including activities that are not charged in the
Information. The Court is under no obligation to accept any recommendations made by the government,
and the Court may in its discretion impose any sentence it deems appropriate up to and including the
statutory maximum stated in this plea agreement.

If the Court should impose any sentence up to the maximum established by the statute, the
defendant cannot, for that reason alone, withdraw his guilty plea, and he will remain bound to fulfill all
of the obligations under this plea agreement. The defendant understands that neither the prosecutor,
defense counsel, nor the Court can make a binding prediction or promise regarding the sentence he will
receive.

Il. DEFENDANT’S OBLIGATIONS

A. Guilty Plea
The defendant will plead guilty to the count in the Information, a violation of 21 U.S.C. § 846,

841(a)(1) — Conspiracy to Distribute and to Possess with Intent to Distribute Testosterone, a Schedule III
Controlled Substance. The defendant agrees that he is in fact guilty of this charge and that the facts set
forth in the Factual Basis for Plea attached hereto as Exhibit A are accurate.

The defendant agrees that this plea agreement will be filed with the Court and become a part of
the record of the case. The defendant understands and agrees that he will not be allowed to withdraw his
plea should the Court not follow the government’s sentencing recommendations.

The defendant agrees that the statements he makes in signing this Agreement, including the
factual admissions set forth in the factual basis, shall be admissible and useable against the defendant by
the United States in any subsequent criminal or civil proceedings, even if the defendant fails to enter a
guilty plea pursuant to this Agreement. The defendant waives any rights under Rule 11(f) of the Federal
Rules of Criminal Procedure and Rule 410 of the Federal Rules of Evidence to the extent that these rules
are inconsistent with this paragraph or with this Agreement generally.

B. Sentencing Recommendation

The defendant and his counsel may use the provisions of 18 U.S.C. § 3553(a) to recommend

whatever sentence they deem appropriate.

PLEA AGREEMENT

 

 

 
i

~~ GN OWN

10
1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:18-cr-00210-TLN Document 37 Filed 11/01/18 Page 3 of 12

Cc. Special Assessment

The defendant agrees to pay a special assessment of $100 at the time of sentencing by delivering
a check or money order payable to the United States District Court to the United States Probation Office
immediately before the sentencing hearing. If the defendant is unable to pay the special assessment at

the time of sentencing, he agrees to earn the money to pay the assessment, if necessary by participating

in the Inmate Financial Responsibility Program.

D. Defendant’s Violation of Plea Agreement or Withdrawal of Plea

If the defendant, violates this plea agreement in any way, withdraws his plea, or tries to withdraw
his plea, this plea agreement is voidable at the option of the government. The government will no longer
be bound by its representations to the defendant concerning the limits on criminal prosecution and
sentencing as set forth herein. One way a defendant violates the plea agreement is to commit any crime
or to provide any statement or testimony which proves to be knowingly false, misleading, or materially
incomplete. Any post-plea conduct by a defendant constituting obstruction of justice will also be a
violation of the agreement. Whether the defendant has violated the plea agreement shall be decided
under a probable cause standard.

If the defendant violates the plea agreement, withdraws his plea, or tries to withdraw his plea, the
government shall have the rights: (1) to prosecute the defendant on the count to which he pleaded guilty;
and (2) to file any new charges that would otherwise be barred by this plea agreement. The defendant
shall thereafter be subject to prosecution for any federal criminal violation of which the government has
knowledge, including perjury, false statements, and obstruction of justice. The decision to pursue any or
all of these options is solely in the discretion of the United States Attorney’s Office.

By signing this plea agreement, the defendant agrees to waive any objections, motions, and
defenses that the defendant might have to the government’s decision to exercise the options stated in the
previous paragraph. Any prosecutions that are not time-barred by the applicable statute of limitations as
of the date of this plea agreement may be commenced in accordance with this paragraph,
notwithstanding the expiration of the statute of limitations between the signing of this plea agreement
and the commencement of any such prosecutions. The defendant agrees not to raise any objections

based on the passage of time with respect to such counts including, but not limited to, any statutes of

PLEA AGREEMENT

 

 

 
Oo nw NN

\o

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:18-cr-00210-TLN Document 37 Filed 11/01/18 Page 4 of 12

limitation or any objections based on the Speedy Trial Act or the Speedy Trial Clause of the Sixth
Amendment to any counts that were not time-barred as of the date of this plea agreement.

In addition: (1) all statements made by the defendant to the government or other designated law
enforcement agents, and any testimony given by the defendant before a grand jury or other tribunal,
whether before or after this plea agreement, shall be admissible in evidence in any criminal, civil, or
administrative proceedings hereafter brought against the defendant; and (2) the defendant shall assert no
claim under the United States Constitution, any statute, Rule 11(f) of the Federal Rules of Criminal
Procedure, Rule 410 of the Federal Rules of Evidence, or any other federal rule that statements made by
the defendant before or after this plea agreement, or any leads derived therefrom, should be suppressed.
By signing this plea agreement, the defendant waives any and all rights in the foregoing respects.

E. Forfeiture |

The defendant agrees to forfeit to the United States voluntarily and immediately all of his right
title and interest to any and all assets subject to forfeiture pursuant to 18 U.S.C. § 982 and 21 U.S.C. §

853. Those assets include, but are not limited to, the following:

1. Approximately $30,000.00 in U.S. Currency seized from a Wells Fargo Safe
Deposit Box,

2. Approximately $20,000.00 in U.S. Currency seized from a Wells Fargo Safe
Deposit Box,

3, Approximately $4,026.07 seized from Wells Fargo Bank Account Number
9321568629,

4. Approximately $1,428.40 seized from Wells Fargo Bank Account Number
6581291769,

5. 2016 Ford Mustang Shelby GT350, VIN: 1FA6P8JZ0G5526195, License
Number: 8CGD006,

6. Approximately $20,000.00 in U.S. Currency,
7. Approximately $6,652.00 in U.S. Currency,
8. Approximately $160.00 in U.S. Currency,

9. Approximately $11,764.75 in U.S. Currency seized from Twenty-Seven Parcels,

PLEA AGREEMENT

 

 

 
o 7A wa NH

10
I]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:18-cr-00210-TLN Document 37 Filed 11/01/18 Page 5 of 12

10. Approximately 1.9130219 Bitcoins, and

11. Approximately 32194491 Bitcoins.
The defendant agrees that the listed assets constitute proceeds traceable to violations of 21 U.S.C. §§

841(a)(1) and 846.

The defendant agrees to fully assist the government in the forfeiture of the listed assets and to
take whatever steps are necessary to pass clear title to the United States. The defendant shall not sell,
transfer, convey, devalue, or otherwise dispose of any of his assets, including but not limited to, the
above-listed assets.

The defendant agrees not to file a claim to any of the listed property in any civil proceeding,
administrative or judicial, which may be initiated. The defendant agrees to waive his right to notice of
any forfeiture proceeding involving this property, and agrees to not file a claim or assist others in filing a
claim in that forfeiture proceeding.

The defendant knowingly and voluntarily waives his right to a jury trial on the forfeiture of
assets. The defendant knowingly and-voluntarily waives all constitutional, legal and equitable defenses
to the forfeiture of these assets in any proceeding. The defendant agrees to waive any jeopardy defense,
and agrees to waive any claim or defense under the Eighth Amendment to the United States
Constitution, including any claim of excessive fine, to the forfeiture of the assets by the United States,
the State of California or its subdivisions.

The defendant waives oral pronouncement of forfeiture at the time of sentencing, and any
defenses or defects that may pertain to the forfeiture.

Til. THE GOVERNMENT’S OBLIGATIONS

A. Recommendations

1. Incarceration Range

The government will recommend that the defendant be sentenced to no more than 66 months in
prison.

2. Possessing a Dangerous Weapon

The government will recommend that the defendant receive an offense level enhancement for

PLEA AGREEMENT

 

 

 
S

Oo fo NY ND wD

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:18-cr-00210-TLN Document 37 Filed 11/01/18 Page 6 of 12
possessing a dangerous weapon during his commission of the offense. See U.S.S.G. § 2D1.1(b)(1).
3. Distributing a Controlled Substance with a Computer
The government will recommend that the defendant receive an offense level enhancement for

using a computer to distribute a controlled substance. See U.S.S.G. § 2D1.1(b)(7).

4, Maintaining a Premises

The government will recommend that the defendant receive an offense level enhancement for
maintaining a premises for manufacturing or distributing a controlled substance. See U.S.S.G. §.
2D1.1(b)(12).

5. Leadership

The government will recommend that the defendant receive an offense level enhancement for his

leadership role in the offense. See U.S.S.G. § 3B1.1(c).
6. Acceptance of responsibility

The government will recommend a two-level reduction (if the offense level is less than 16) or a
three-level reduction (if the offense level reaches 16) in the computation of defendant’s offense level if
he clearly demonstrates acceptance of responsibility for his conduct as defined in U.S.S.G. § 3E1.1.
This includes the defendant meeting with and assisting the probation officer in the preparation of the
pre-sentence report, being truthful and candid with the probation officer, and not otherwise engaging in
conduct that constitutes obstruction of justice within the meaning of U.S.S.G § 3C1.1, either in the
preparation of the pre-sentence report or during the sentencing proceeding.

B. Use of Information for Sentencing

The government is free to provide full and accurate information to the Court and the United
States Probation Office (“Probation”), including answering any inquiries made by the Court and/or
Probation, and. rebutting any inaccurate statements or arguments by the defendant, his attorney,
Probation, or the Court. The defendant also understands and agrees that nothing in this Plea Agreement
bars the government from defending on appeal or collateral review any sentence that the Court may
impose.

IV. | ELEMENTS OF THE OFFENSE

At a trial, the government would have to prove beyond a reasonable doubt the following

PLEA AGREEMENT

 

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:18-cr-00210-TLN Document 37 Filed 11/01/18 Page 7 of 12

elements of the offense - Conspiracy to Distribute and to Possess with Intent to Distribute Testosterone,
a Schedule [II Controlled Substance, in violation of 21 U.S.C. §§ 841(a)(1), 846 — to which the
defendant is pleading guilty:

1. Between on or about May 27, 2017, and continuing through on or about March 26, 2018,
there was an agreement between two or more people to distribute or to possess with the
intent to distribute testosterone, a Schedule III controlled substance; and

2. The defendant joined in the agreement knowing of its purpose and intending to help
accomplish that purpose.

"The defendant fully understands the nature and elements of the crime charged in the Information
to which he is pleading guilty, together with the possible defenses thereto, and has discussed them with
his attorney.

Vv. MAXIMUM SENTENCE
A. Maximum penalty

The maximum sentence that the Court can impose is 10 years of incarceration, a fine of
$500,000, a lifetime period of supervised release, and a special assessment of $100. In addition, the
defendant may be ineligible for certain federal and/or state assistance and/or benefits, pursuant to 21
U.S.C. § 862. By signing this plea agreement, the defendant also agrees that the Court can order the
payment of restitution for the full loss caused by the defendant’s wrongful conduct. The defendant
agrees that the restitution order is not restricted to the amounts alleged in the specific count to which the
defendant is pleading guilty. The defendant further agrees, as noted above, that he will not attempt to
discharge in any present or future bankruptcy proceeding any restitution imposed by the Court.

B. Violations of Supervised Release

The defendant understands that, if he violates a condition of supervised release at any time
during the term of supervised release, the Court may revoke the term of supervised release and require

the defendant to serve up to two years of additional imprisonment per revocation.
VI. SENTENCING DETERMINATION
A. Statutory Authority

The defendant understands that the Court must consult the Federal Sentencing Guidelines and

PLEA AGREEMENT

 

 

 
ao NO A HB

\o

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:18-cr-00210-TLN Document 37 Filed 11/01/18 Page 8 of 12

must take them into account when determining a final sentence. The defendant understands that the
Court will determine a non-binding and advisory guideline sentencing range for this case pursuant to the
Sentencing Guidelines and must take them into account when determining a final sentence. The
defendant further understands that the Court will consider whether there is a basis for departure from the
guideline sentencing range (either above or below the guideline sentencing range) because there exists
an aggravating or mitigating circumstance ofa kind, or to a degree, not adequately taken into
consideration by the Sentencing Commission in formulating the Guidelines. The defendant further
understands that the Court, after consultation and consideration of the Sentencing Guidelines, must

impose a sentence that is reasonable in light of the factors set forth-in 18 U.S.C. § 3553(a).

VII. WAIVERS

A. Waiver of Constitutional Rights

The defendant understands that by pleading guilty he is waiving the following constitutional
rights: (a) to plead not guilty and to persist in that plea if already made; (b) to be tried by a jury; (c) to
be assisted at trial by an attorney, who would be appointed if necessary; (d) to subpoena witnesses to
testify on his behalf; (e) to confront and cross-examine witnesses against him; (f) not to be compelled to
incriminate himself; and (g) to testify and present evidence.

B. Waiver of Appeal and Collateral Attack

The defendant understands that the law gives the defendant a right to appeal his guilty plea,
conviction, and sentence. The defendant agrees as part of his plea, however, to give up the right to
appeal any aspect of the guilty plea, conviction, or sentence imposed in this case. The defendant
specifically gives up the right to appeal any order of restitution the Court may impose.

Notwithstanding the defendant’s waiver of appeal, the defendant will retain the right to appeal if
one of the following circumstances occurs: (1) the sentence imposed by the District Court exceeds the
statutory maximum; and/or (2) the government appeals the sentence in the case. The defendant
understands that these two circumstances occur infrequently and that, in all other cases, this Agreement
constitutes a complete waiver of all appellate rights.

In addition, regardless of the sentence the defendant receives, the defendant also gives up any

right to bring a collateral attack, including a motion under 28 U.S.C. § 2255 or § 2241, challenging any

PLEA AGREEMENT

 

 

 
&

Oo S&S YN NH AN

10
11
12
13
14
15
16

17

18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:18-cr-00210-TLN Document 37 Filed 11/01/18 Page 9 of 12

|| aspect of the guilty plea, conviction, or sentence imposed in this case.

If the defendant ever attempts to vacate his plea, dismiss the underlying charges, or modify or set
aside his sentence on the count to which he is pleading guilty, the government shall have the rights set
forth in paragraph II.D (Defendant’s Violation of Plea Agreement) herein.

VIII. ENTIRE PLEA AGREEMENT

Other than this plea agreement, no agreement, understanding, promise, or condition between the
government and the defendant exists, nor will such agreement, understanding, promise, or condition
exist unless it is committed to writing and signed by the defendant, counsel for the defendant, and

counsel for the United States.

IX. APPROVALS AND SIGNATURES

A. Defense Counsel

I have read this plea agreement and have discussed it fully with my client. The plea agreement
accurately and completely sets forth the entirety of the agreement. I concur in my client’s decision to
plead guilty as set forth in this plea agreement.

Dated: nr [12 i

ALEXANDRA NEGIN CI
Counsel for Defendant

 

 

Hf

Hf

Hf

PLEA AGREEMENT

 

 

 
10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:18-cr-00210-TLN Document 37 Filed 11/01/18 Page 10 of 12

B. Defendant

I have read this plea agreement and carefully reviewed every part of it with my attorney. |
understand it, and I voluntarily agree to it. Further, I have consulted with my attorney and fully
understand my rights with respect to the provisions of the Sentencing Guidelines that may apply to my
case. No other promises or inducements have been made to me, other than those contained in this plea
agreement. In addition, no one has threatened or forced me in any way to enter into this plea agreement.

Finally, I am satisfied with the representation of my attorney in this case.

Dated: mal [| | [B
ae CODY BOYD, Defendant

 

C. Attorney for the United States

I accept and agree to this plea agreement on behalf of the government.

Dated: November 1, 2018 McGREGOR W. SCOTT
United States Attorney

By: _<2 VEN
AMANDA BECK
Assistant United States Attorney

PLEA AGREEMENT 10

 

 

 
Oo ss NWN WN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:18-cr-00210-TLN Document 37 Filed 11/01/18 Page 11 of 12

EXHIBIT A
Factual Basis for Plea

If this matter proceeded to trial, the United States would establish the following facts beyond a
reasonable doubt:

In December 2017, the Department of Homeland Security began monitoring PhantomLabs, an
online storefront on Dream Market, a dark web sales site. Agents quickly identified the defendant, Cody
Michael Williams Boyd, as the owner and operator of this store, which sold — among other things:

e Anabolic steroids — including testosterone, deca durabolin, oxymetholone (a.k.a.
Anadrol), oxandrolone (a.k.a. Anavar), methandrostenolone (a.k.a. Dianabol), and
boldenone (a.k.a. Equipoise), all Schedule IIT substances;
e Cocaine, a Schedule II substance, in quantities ranging from 1 gram to 28 grams;
e Xanax, a Schedule IV substance, in quantities ranging from 10 to 1,000 pills; and
e Various marijuana strains in quantities ranging from half an ounce to multiple pounds.
The agents’ research showed that Phantom Labs had joined Dream Market on May 27, 2017. Less than
ten months later, on March 23, 2018, it had 620 customer reviews presenting an average satisfaction
rating of 4.9 on a five-point scale.

During their subsequent investigation, agents found that — between December 1, 2017, and
February 28, 2018, the defendant mailed or received more than 160 packages through the United States
Postal Service. Search warrants executed on some of these packages showed that they contained cash,
marijuana, vials of liquid steroids, and other controlled substances, sometimes shipped from China.
Agents found that the marijuana the defendant supplied was frequently of a multiple pound quantity.
Agents later reviewed the defendant’s PhantomLabs Instagram account and noted one post in which he
claimed to be making 1,250 steroid vials. On about February 6, 2018, an undercover agent placed his
own PhantomLabs order for 28 grams of cocaine. The agent paid in Bitcoin, and his order, shipped
from a third party, arrived on February 26, 2018.

On March 26, 2018, agents executed search warrants at the defendant’s home and business. In
total, agents found more than 100 pounds of steroids — at least 1,500 vials of liquid steroids about 10

pounds of powder steroids. They also found about 20 pounds of marijuana and about 50 Xanax pills.

PLEA AGREEMENT A-|

 

 

 
. YW N

co SF SN HN AN

10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:18-cr-00210-TLN Document 37 Filed 11/01/18 Page 12 of 12

Additionally, in the defendant’s home, agents found more than $26,500 in cash, an AR-15-style rifle
registered to him, more than 10 fraudulent driver licenses bearing photos of the defendant and false
names, various items bearing the PhantomLabs brand logo, packets of suspected butane honey oil, and
an electronic money counter. Agents also found a Sig Sauer handgun in the defendant’s truck. At the
defendant’s business unit, agents found a digital scale, about 50 U.S. Postal Service parcels, and a folder
containing indicia for the defendant and Team Phantom.

The defendant made a Mirandized statement to officers. He said that he had begun selling
steroids on Facebook and now sold steroids, marijuana, and Xanax through his PhantomLabs storefront,
which operated on the Dream Market. The defendant said that he imported Chinese precursors needed
to create steroids and then brewed, sold, and packaged the products for shipment. He estimated that his
narcotics sales had brought in about $150,000 in earnings, typically received as Bitcoin, a Western
Union transfer, or cash sent through the mail. The defendant said he had no other source of income. He
added that he had at least two employees — a man in New York City who facilitated steroid sales and a
second person who worked locally to package controlled substances sent in the mail.

The defendant consented to a search of his cellular phone, which documented Google searches
on how to launder money, create off-shore bank accounts, and brew steroids. His phone also contained
photographs relating to his business. As part of their investigation, agents seized the defendant’s Ford
Shelby GT 350, which he valued at about $120,000.

Affirmation by Defendant

I have read this “Exhibit A, Factual Basis for Plea.” I understand the contents fully and have

discussed them with my attorney. I voluntarily agree that these facts are true and correct and shall serve

as the factual basis for my guilty plea.

Dated: Al ( | (¢ CUR y

? CODY BOYD, Defendant

PLEA AGREEMENT

 

 

 
